Motion for leave to file petition for writ of certiorari is granted, and the writ may issue forthwith.
The instant petition will be consolidated for hearing before this Court with the appeal in Frank Bassi et ux. v. Zoning Board of Review of the City of Providence, No. 963-A.
Inasmuch as the parties are proceeding herein both by petition for writ of certiorari and by appeal, counsel for the parties *832are requested to discuss in their briefs and oral arguments, in addition to other questions presented, the question of whether the method for review by this Court, in light of G. L. 1956, §45-24-20, as amended, should be by way of the common law writ of certiorari or by way of appeal pursuant to the provisions of Rule 73 of the Rules of Civil Procedure of the Superior Court.
Anthony B. Sciarretta, for petitioners. Edward F. Malloy, Assistant City Solicitor, for respondent. Thomas F. Farrelly, for Charles H. Gagnier.